Citation Nr: 1508909	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-31 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Eva I. Guerra. Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1975 to March 1979.  He also service in the United States Navy Reserve, Air National Guard, and United States Air Force Reserve.  He was called to active duty from October 1990 to June 1991 and from June 2006 to February 2008. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the RO.  

In July 2014, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

During the hearing, the Veteran's representative alleged that there were outstanding issues which had been perfected for appeal but not yet considered by the Board.  Those issues included entitlement to service connection for heart disease and entitlement to an increased rating for his service-connected total right knee replacement.  

In April 2008, the RO received the Veteran's claims of entitlement to service connection for a low back disorder; pulmonary/respiratory problems; a bilateral hearing loss disability; tinnitus; a bilateral foot problem, including trench foot; and cardiovascular disease.  In September 2008, the RO received the Veteran's claim of entitlement to service connection for PTSD.  

In December 2008, the RO granted entitlement to service connection for traumatic and degenerative joint disease, status post total knee arthroplasty.  The RO assigned a temporary 100 percent schedular evaluation from February 29, 2008 through September 30, 2008.  An evaluation of 30 percent was assigned from October 1, 2008.  Service connection was also granted for tinnitus and assigned a 10 percent rating, effective February 29, 2008.  The RO denied the claims of entitlement to service connection for the following disorders:  a bilateral hearing loss disability; respiratory infections and pneumonias; bilateral tinea pedis, bilateral onychomycosis of the toenails, a low back disorder, and coronary artery disease.  

In a letter, dated December 23, 2008, the RO informed the Veteran of the decisions and his right to appeal within one year of the date of the letter.  However, a notice of disagreement was not received with which to initiate an appeal.  Therefore, those decisions became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).  

In February 2009, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  He was notified of that decision in a February 17, 2009 letter.  On February 5, 2010, his timely Notice of Disagreement was received at the RO.  In April 2011, the RO granted the Veteran's claim of entitlement to service connection for PTSD and assigned a 30 percent rating, effective February 29, 2008.  In July 2011, the RO informed the Veteran of that action, and in September 2011, the Veteran filed a timely Notice of Disagreement with that rating.  On September 7, 2012, the RO issued the appellant a Statement of the Case with respect to his PTSD rating and informed him that he had 60 days to file his appeal.  That appeal was timely received by facsimile on November 5, 2012; and that issue is properly before the Board.  

In July 2010, during a conference with a VA Decision Review Officer, the Veteran raised contentions regarding the 30 percent rating for his service-connected right knee disorder and entitlement to service connection for heart disease.  However, those contentions were reduced to writing more than one year after the Veteran was notified of the December 23, 2008 rating action and may not be considered a timely Notice of Disagreement with respect to that decision.  Rather, they were potential new claims for service connection for heart disease and for a rating in excess of 30 percent for the Veteran's service-connected right knee disorder.  

In November 2010, the Veteran's representative raised contentions to the effect that the Veteran was seeking service connection for a pulmonary disorder.  

In September 2011, the Veteran through his representative submitted correspondence as a Notice of Disagreement with respect to the RO's denial of service connection for a low back disorder, a bilateral hearing loss disability, respiratory infections and pneumonia, coronary artery disease, bilateral onychomycosis of the toenails, and bilateral tinea pedis.  The Veteran's representative also asked that it serve as a Notice of Disagreement with the 30 percent rating for appellant's service-connected right knee disorder.  As above, however, that Notice of Disagreement was not timely filed.  However, that statement could serve as an application to reopen his claims of entitlement to service connection for a low back disorder, a bilateral hearing loss disability, respiratory infections and pneumonia, coronary artery disease, bilateral onychomycosis of the toenails, and bilateral tinea pedis.  It could also serve as a claim for a rating in excess of 30 percent for Veteran's service-connected right knee disorder.  

In June 2012, the RO denied the appellant's claim of entitlement to a TDIU and entitlement to service connection for the following angina pectoris, a heart murmur, high cholesterol, and high triglycerides.  It was noted (erroneously) that the issue of entitlement to an increased rating for a right knee disorder was an appeal issue.  

On June 13, 2012, the RO notified the Veteran and his representative of those actions.  The RO also informed the Veteran that it had denied the appellant's claim of right knee instability, genu recurvatum, ischemic heart disease, muscle tension headaches and migraines.  The RO reportedly granted service connection for benign positional vertigo and assigned a 10 percent rating, effective November 16, 2010.  The RO also reportedly confirmed and continued a 20 percent rating for the Veteran's degenerative disc disease of the lumbosacral spine with arthritis of the dorsal and lumbar spines and the 10 percent rating for his degenerative arthritis of the right knee, status post ACL repair and meniscus repair.  The Veteran and his representative were informed of his appellate rights.  However, a notice of disagreement was not received with which to initiate an appeal.  Therefore, those decisions became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  

In June 2014, the Veteran's representative reiterated her claims that service connection was warranted for coronary artery disease and that an increased rating was warranted for the Veteran's service-connected total right knee arthroplasty.  

Thus, the only issues which have been timely perfected for appeal are the claim for an increased rating for PTSD and the ancillary issue of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447(2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).   

The following claims are REFERRED to the RO for appropriate action:  entitlement to service connection for a low back disorder, a bilateral hearing loss disability, respiratory infections and pneumonia, coronary artery disease, bilateral onychomycosis of the toenails, and bilateral tinea pedis and entitlement to a rating in excess of 30 percent for Veteran's service-connected total right knee arthroplasty.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below.


FINDING OF FACT

The Veteran's PTSD is productive of occupational and social impairment with reduced reliability and productivity.  

CONCLUSION OF LAW

The schedular criteria for an initial 50 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the Veteran in the development of his claim of entitlement to an increased initial rating for PTSD.  After reviewing the record, the Board finds that the VA has met that duty.

In September 2008, the Veteran filed a claim for service connection for PTSD.  After the claim was received, the RO advised the Veteran by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  

In April 2011, the RO granted the Veteran's claim of entitlement to service connection for PTSD and assigned a 30 percent rating, effective February 29, 2008.  The veteran disagreed with that rating percentage, and this appeal ensued.  Because 
it is derived from the initial service connection claim, the issue of entitlement to an increased rating for PTSD is considered a "downstream" issue.  Grantham v. Brown, 114 F.3d 1156 (1997).  Although VA has not specifically notified the veteran of the information and evidence necessary to substantiate the increased rating claim, such notice is not required in this case.  

In December 2003, VA General Counsel issued a precedential opinion stating that, if VA received a notice of disagreement (NOD) in response to a decision on a claim for which VA had already sent the veteran a duty to assist letter, and the NOD raised a new issue, the duty to assist the veteran did not require VA to provide notice of the information and evidence necessary to substantiate the newly raised "downstream" issue.  See VAOGCPREC 8-03, 69 Fed. Reg. 25180 (2004).  The Board is bound by that opinion.  38 U.S.C.A. § 7104(c) (West 2002).  Hence, the duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records, including post-service treatment records (both VA and non-VA).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment and personnel records and post-service treatment records from private health care providers and examiners, as well as the VA.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

During the Veteran's July 2014 video conference, the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this regard, the Veterans Law Judge left the record open for 30 days, so that the Veteran could submit additional evidence to support his claim.  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).


Analysis

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

PTSD is rated in accordance with the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. Id.

The symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). Mauerhan, 16 Vet. App. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2014).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment. Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Relevant to an evaluation of the level of impairment caused by PTSD is the score on the veteran's Global Assessment of Functioning (GAF) Scale.  That scale is found in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The nomenclature in DSM IV has been specifically adopted by VA in the evaluation of mental disorders.  38 C.F.R. § 4.125, 4.130 (2014).  

A GAF rating of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia), OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household) but generally functioning pretty well, with some meaningful interpersonal relationships.  DSM IV at 32.

A GAF rating of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.; see Carpenter v. Brown, 240, 242 (1995).  

A GAF rating of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.; see Richard v. Brown, 9 Vet. App. 266, 267 (1996)).  
While relevant to assessing the level of impairment caused by a psychiatric illness, the GAF rating is not dispositive of the level of impairment cause by such illness. Rather, it is considered in light of all of the evidence of record. See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue (as in this case with respect to PTSD) separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In June 2008, the Veteran underwent a PTSD consultation with the VA psychiatric service.  The diagnoses were major depressive disorder, PTSD, and alcohol dependence.  The primary manifestations were feeling down/hopeless, trouble sleeping, disturbed appetite, guilt, trouble concentrating, severe depressive symptoms, avoidant thoughts, and feeling distant from others.  

In July 2008, the Veteran was examined by E. M. T., Ph.D.  She found that the Veteran's PTSD caused severe social, personal, and occupational impairment due, primarily, to difficulty concentrating; generalized anxiety with occasional panic attacks; waves of short and long term memory loss, flashbacks, intermittent intrusive thoughts, sleep disturbance, anger, crying spells, withdrawal, and moderately severe depression.  Dr. T. assigned a GAF rating of 47.  She concluded that based on the Veteran's education, training, work history, and symptoms due to the Veteran's service-connected problems, he was not a viable rehabilitation candidate, nor was he employable.  

During an August 2008 VA PTSD consultation, the Veteran's primary symptoms were avoidance, feeling distant and numb, trouble sleeping, irritability, nervousness, depression/hopelessness, a disturbed appetite, feelings of failure, and trouble concentrating.  The consultant assigned a GAF rating of 50.  

VA outpatient treatment records show that from September 2008 through March 2014, the Veteran has been followed for PTSD by the VA Psychiatric Service.  In August 2010, it was noted that the appellant had been in the PTSD program in January 2009, but had not completed it.  He requested readmission to the program.  He denied any psychiatric treatment since January 2009 or any inpatient psychiatric treatment at any time.  He continued to present moderate to severe levels of re-experiencing, increased arousal, and avoidance symptoms which continued to have a significant impact on his functioning.  His primary problems involved sleep problems, flashbacks as often as once a week, and daily irritability.  In addition, he reported anhedonia, depression, avolition, fatigue, and feelings of guilt.  He denied suicidal or homicidal ideation or feelings of psychosis or mania.  He reported that he preferred to be alone but played golf once a week and saw close friends twice a month.  He also reported marital problems, manifested by a lack of closeness and intimacy.  It was noted that he had a history of substance use as a means to self-medicate against painful emotions and sleep difficulties.  On examination, his judgment and insight were found to be fair.  Otherwise, there were no psychiatric deficits observed.  The diagnoses were PTSD; depressive disorder, not otherwise specified; and alcohol dependence.  

In March 2011, the Veteran was examined by the VA.  He reported that his first wife had died and that he had remarried.  He got along well with his biological children but that his relationship with his second wife and her children was fair.  He reportedly had 4 or 5 close friends and got along well with his parents and siblings.  There was no history of suicide attempts or violent or assaultive behavior.  He spent the day working around the house and enjoyed cooking, yard work and watching television.  Golf was an additional leisure pursuit.  

On examination, the Veteran's affect was constricted, and his mood was anxious.  He was clean and neatly groomed and cooperative and oriented.  His psychomotor activity and speech were unremarkable.  His thought process was also unremarkable, and he had no delusions or hallucinations.  He understood that he had a problem, as well as the outcome of his behavior.  He reportedly had trouble falling asleep and staying asleep, as well as a history of almost daily nightmares dating back to service.  There was no inappropriate or obsessive ritualistic behavior.  There were no panic attacks, homicidal or suicidal thoughts, or episodes of violence.  His impulse control was reportedly good.  His memory for recent, immediate, and remote events was normal.  In addition, there were no problems with daily living.  His primary PTSD symptoms were re-experiencing the traumatic event, avoidance of associated stimuli, numbing of general responsiveness, and increased arousal.  It was noted that his PTSD caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  It was also noted that he was unemployed.  

Following the examination, the diagnoses were PTSD and alcohol abuse.  The examiner assigned a GAF rating of 60, which he stated could be low considering the effect of alcohol abuse.  The VA examiner opined that the PTSD would result in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but that the Veteran was, generally, functioning satisfactorily (routine behavior, self-care, and normal conversation).

VA outpatient treatment records show that from April 2011 through May 2012 show that the Veteran's PTSD was manifested primarily by a depressed mood, constricted affect, anxiousness, limited insight and judgment, and fair concentration.  

In May 2012, the Veteran was reexamined by the VA.  He reported a fair relationship with his wife (his second) and her children but noted a conflict with her due to his erratic sleep.  He also reported that he felt "edgy" and that he had regular nightmares.  He stated that he had a good relationship with his three biological children and his siblings.  He noted that following 34 years in the service, he retired following a leg injury.  He stated he used to play baseball and golf but could no longer do so and that he could not walk too far.  

The Veteran reported recurrent dreams of his stressful event, avoidance behavior, difficulty falling or staying asleep, irritability or angry outbursts, and hypervigilance.  His symptoms consisted of a depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation or mood.  Following the examination, the relevant diagnoses were PTSD and alcohol and opioid abuse, on a methadone maintenance program.  The examiner noted that it was not possible to differentiate the symptoms attributable to each diagnosis.  He assigned a GAF rating of 60.  Based on a review of the claims file and the history reported by the Veteran, the examiner opined that the Veteran's PTSD did not affect his ability to hold gainful employment under minimal stress and supervision.  

The VA treatment records, dated from June 2012 through March 2014, show that the Veteran's PTSD continued to be manifested, primarily, by anxiousness, sleep impairment, and a constricted affect.  In December 2012, the Veteran was treated by R. S., D.O.  The Veteran's grooming and hygiene were fair.  His affect was constricted, and his eye contact fair.  In November 2011 and April and June 2012, the Veteran's assigned GAF ratings were 50.  However, from  August 2010 through March 2014, the preponderance of the appellant's GAF ratings (including those from his primary treating psychiatrists) ranged from 55 to 65.

In an April 2014 report of evaluation, E. M. T., Ph.D., found that the Veteran's PTSD caused severe social, personal, and occupational impairment primarily due to difficulty concentrating; generalized anxiety with occasional panic attacks; waves of short and long term memory loss, flashbacks, intermittent intrusive thoughts, sleep disturbance, anger, crying spells, withdrawal, and moderately severe depression.  Dr. T. assigned a GAF rating of 46.  She concluded that based on the Veteran's education, training, work history, and symptoms due to the Veteran's service-connected problems, he was not a viable rehabilitation candidate, nor was he employable.  

The evidence shows that the appellant's PTSD is manifested primarily by symptoms consistent with moderate sleep impairment with nightmares, depression, a constricted affect, mild anxiousness, fair concentration, panic attacks one or more times a week, impaired judgment, and difficulty maintaining social relationships.  Such findings are consistent with those exemplar in the criteria for a 50 percent rating under DC 9411. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). Although the preponderance of the GAF ratings suggests that the severity of the Veteran's symptoms are mild or moderate, the frequency and duration of those symptoms buttress the conclusion that the manifestations of the appellant's PTSD more nearly approximate the criteria for a 50 percent rating.  

In arriving at this decision, the Board has considered the possibility of a still-higher schedular rating; however, the preponderance of the evidence is against such a rating.  The extensive treatment records and examination reports show that he has consistently denied suicidal or homicidal ideation and that his thought processes have been logical.  In addition, his personal grooming and hygiene have, generally, been good.  There is no probative evidence of obsessional rituals which interfere with his routine activities; intermittently illogical, obscure, or irrelevant speech; or spatial disorientation.
 
During his July 2014 video conference, the Veteran's wife testified that she had been the object of unprovoked anger.  During VA treatment in March 2014, he stated that she did not seem to take his PTSD diagnosis seriously.  The Veteran thought that marriage counseling might help.  Though there may be some marital difficulties, they have remained married for eight years.  There is also evidence that  he continues to maintain effective relationships.  He has several close friends he sees on a regular basis and maintains good relations with his children and siblings.  

The December 7, 2012 reports (VA Form 21-0960P-3) from R. S., D.O. and T. M. C., M.S.W. show that the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  While those conclusions suggest the possibility of a 70 percent rating, those reports are internally inconsistent and inconsistent with the preponderance of the evidence of record.  For example, the reports on VA Form 21-0960P-3 show that the Veteran has panic attacks but are contradictory in their frequency.  They state that such attacks occur weekly or less often.  They also show that those attacks occur more than once a week.  They also state that the Veteran has near continuous panic or depression affecting his ability to function independently, appropriately, and effectively.  Dr. S. and Ms. C. also assign GAF ratings of 60 on VA Form 21-0960P-3 which reflect no more than moderate symptoms or moderate difficulty in social, occupational, or school functioning.  DSM IV at 32.  Moreover, Dr. S.'s report is inconsistent with a report of outpatient treatment he rendered on December 7, 2012, as well as on December 11, 2012.  For example, on VA Form 21-0960P-3, he reports that the Veteran has suicidal ideation, yet on his treatment records, he noted that the Veteran was not suicidal.  Such inconsistencies nullify any probative value that the statements from Dr. S. and Ms. C. may have had.  

With respect to the April 2014 report from E. M. T., Ph.D., it is a virtual carbon copy of her July 2008 report.  The preponderance of the evidence of record, including the extensive VA treatment records and examination reports are generally consistent, and does not show the duration, frequency, and severity of the findings or GAF scores cited by Dr. T.  There is no evidence that Dr. T. has treated the Veteran or that she has evaluated him more than the two times indicated.  In addition, the VA examiners and health care providers have included reviews of the Veteran's record in assessing his PTSD.  Dr. T. notes that she has only reviewed his VA treatment records from September 2008 to January 2009.  Given the extent of the VA treatment records, their internal consistency, and the VA review of the Veteran's medical history, the Board finds the VA evidence more probative than that of Dr. T. 

The preponderance of the probative evidence of record is against a finding of a rating greater than 50 percent. Therefore, the Veteran's PTSD does not more closely approximate the types of symptoms contemplated by a 70 percent rating.  Accordingly, a rating in excess of 50 percent is not warranted.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (holding that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration).  

The Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected PTSD.  38 C.F.R. § 3.321(b)(1) (2014).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected PTSD is manifested by sleep impairment with nightmares, depression, a constricted affect, mild anxiousness, fair concentration, panic attacks one or more times a week, impaired judgment, and difficulty maintaining social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Those manifestations are contemplated by the criteria in the VA rating schedule.  That is, 
there is nothing exceptional or unusual about the Veteran's PTSD, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not suggest that his service-connected PTSD, by itself, precludes him from performing all forms of substantially gainful employment or has resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected PTSD does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

Entitlement to an initial 50 percent rating for PTSD is warranted, subject to the law and regulations governing the award of monetary benefits.


REMAND

During his July 2014 video conference, the Veteran raised contentions to the effect that he is unemployable due to his service-connected disabilities and that a TDIU is, therefore warranted.  In light of the increased rating for PTSD assigned by the Board in this decision, consideration of the TDIU claim is necessary.  Accordingly, the case is remanded to the AOJ for the following actions:  

1.  The AOJ must ask the Veteran to complete VA Form 21-8940.  This must include the requested information pertaining to ALL of his employment since 1979, apart from his duties in the Navy Reserve, Air Guard, and Air Force Reserve.  This must also include ALL of the requested information regarding his education.  

A failure to respond or a negative response must be noted in writing and associated with the claims folder.  

2.  The AOJ must ask the Veteran's former employer, Macomb County Veterans Services, for the names of the doctors who advised him to terminate his employment on May 21, 2014.  In addition, the AOJ must ask the Macomb County Veterans Services for copies of any statements from his doctors advising the Veteran that he should terminate his employment.  

A failure to respond or a negative response must be noted in writing and associated with the claims folder.  

If the requested statement(s) are held by an entity associated with a department of agency affiliated with the federal government, efforts to obtain such statement(s) must continue until it is determined that it does not exist or that further attempts to obtain it would be futile.  The non-existence or unavailability of such statement(s) must be verified by each federal department or agency from which it is sought.  

If the requested statement(s) is unavailable, but is not held by an agency or department of the federal government, the AOJ must notify the Veteran and his representative is in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).  

3.  When the actions in parts 1 and 2 have been completed, the AOJ must schedule the Veteran for a comprehensive examination to determine the impact of his service-connected disorders (PTSD, a total right knee arthroplasty, and tinnitus) on his ability to work.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

Following the examination, the examiner must render an opinion as to whether the Veteran's service-connected disabilities, alone, preclude him from securing or following a substantially gainful occupation in light of his education and work experience.  In so doing, the examiner must address the April 2014 opinion of  E. M. T., Ph.D.

The VA examiner must state HOW AND WHY he or she reached the opinion they did.  If the examiner is unable to reach an opinion without resorting to SPECULATION, he or sheet must state why that is so.  

PLEASE NOTE:  Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  

Any consideration as to whether a veteran is unemployable is a subjective one, that is, one that is based upon a veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Neither non-service-connected disabilities nor advancing age may be considered in the determination. 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  

4.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

5.  When the actions requested in parts 1, 2, and 3, and, if necessary, 4, have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must adjudicate the issue of entitlement to a TDIU. 

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised  that he has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


